Citation Nr: 1315415	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-35 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for bradycardia, and, if so, whether service connection for a heart disorder is warranted.

2.  Entitlement to service connection for left side paralysis and cerebrovascular accident, claimed as secondary to a heart disorder.

3.  Entitlement to Paragraph 29 benefits based on hospitalization due to a heart disorder.


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A review of the Virtual VA paperless claims processing system reveals relevant documents that are not contained in the paper claims file, including a December 2008 VA examination report.  Accordingly, subsequent adjudication of the Veteran's claims must include a review of the Veteran's Virtual VA file and, as the Board is ordering a VA examination, a copy of the December 2008 VA examination report must be made available to the examiner if he is otherwise unable to access the Veteran's electronic medical records.

The Board notes that the Veteran filed a claim for, in part, a cerebrovascular accident due to a heart disorder.  While the RO initially characterized the Veteran's secondary claim to include such (see February 2008 letter), they later characterized it instead as cardiovascular arrest (see March 2008 rating decision).  In order to be consistent with the Veteran's claim and medical evidence of record, the Board has recharacterized the issue as it was initially presented, as reflected on the title page.

The reopened claim of entitlement to service connection for a heart disorder, along with the claims of entitlement to service connection for left side paralysis and cardiovascular arrest, as secondary to a heart disorder, and entitlement to Paragraph 29 benefits based on hospitalization due to a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In a final June 1976 rating decision, the RO denied entitlement to service connection for bradycardia.   

2.  Evidence received since the final June 1976 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bradycardia.   


CONCLUSIONS OF LAW

1.  The June 1976  rating decision that denied the Veteran's claim of entitlement to service connection for bradycardia is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bradycardia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bradycardia is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends he suffers from a heart disorder that had its onset in service.  His claim of entitlement to service connection for such was initially denied in a June 1976 rating decision.  At such time, the RO considered the Veteran's service treatment records, which were silent for any heart-related complaints and indicated a clinically normal heart at service entrance and separation, and VA examinations, showing: 1) a February 1975 diagnosis of bradycardia made in conjunction with the Veteran's complaints of intermittent heart pain and dizziness; 2) a February 1976 X-ray report showing that the Veteran's heart was not enlarged and that his aorta was prominent in its knob; and, noted separately during a psychiatric examination, that the Veteran complained of frequent heart palpitations and stated he was discharged from service due to a heart condition; 3) a March 1976 diagnosis of Wolff Parkinson White Syndrome; and, 4) an April 1976 report noting that the Veteran had Wolff Parkinson White Syndrome and bradycardia, but that his heart was normal.  The RO noted that the Veteran had a diagnosis of bradycardia, but denied his claim on the basis that a heart condition was not incurred in or aggravated by service.  

In June 1976, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for bradycardia was received until October 2007, when VA received his application to reopen such claim. Therefore, the June 1976  rating decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for bradycardia was received prior to the expiration of the appeal period stemming from the June 1976 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The evidence received since the June 1976 RO decision includes an August 2007 private X-ray report showing the Veteran has cardiomegaly, a September 2007 VA treatment note showing the Veteran has a dual chamber pacemaker, Wolff Parkinson White Syndrome, hypertrophic cardiomyopathy and cerebrovascular disease, and a December 2008 VA examination showing a continued diagnosis of cardiomyopathy.  Such is new in that it was not of record at the time of the June 1976 RO decision and is material as it reflects a current diagnosis of heart disease.  In this regard, at the time of the prior final denial, the Veteran only had a diagnosis of bradycardia.  Applying the precedent of Shade, the Board finds that this evidence triggers VA's duty to obtain a VA examination and medical opinion addressing whether the Veteran's claimed heart disorder is related to service.  Moreover, in light of the evidence showing bradycardia within one year of the Veteran's discharge, and a diagnosis of Wolff Parkinson White Syndrome shortly thereafter, and the current diagnosis of heart disease, a VA opinion is needed to determine whether the Veteran had cardiovascular-renal disease within one year of his service discharge.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for bradycardia is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bradycardia is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a heart disorder, as well as his related claims of entitlement to service connection for left side paralysis and cerebrovascular accident, as secondary to a heart disorder, and entitlement to Paragraph 29 benefits based on hospitalization due to a heart disorder, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, an examination is required to determine the nature and etiology of the Veteran's heart disorder, which he claims had its onset during service.  As recounted above, the Veteran has a dual chamber pacemaker and has a current diagnosis of cardiomegaly, Wolff Parkinson White Syndrome, hypertrophic cardiomyopathy and cerebrovascular disease.  While service treatment records are silent for any heart-related complaints, medical evidence of records shows that the Veteran complained of chest pain and was diagnosed with bradycardia within one year of service separation, then complained of heart palpitations in February 1976, and was diagnosed with Wolff Parkinson White syndrome in March 1976. 

Certain chronic diseases, such as cardiovascular-renal disease, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If the Veteran's complaints of chest pain/heart palpitations within one year of the separation of active military service can be attributed to be an early manifestation of cardiovascular-renal disease and are of a severity to warrant a compensable rating, service connection for a heart disorder may be awarded on a presumptive basis.  

The Veteran has not been afforded a VA examination since the onset of his recent heart-related disorders, including cardiomegaly and cardiomyopathy.  As such, the Board finds that a medical opinion is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine whether any current heart disorder was incurred during or within one year of the Veteran's military service.  

Additionally, as the Veteran has reported that he was discharged from service due to a heart condition, service personnel records should be requested.

As the outcome of the Veteran's service connection claim for a heart disorder may impact his claim of entitlement to service connection for left side paralysis and cerebrovascular accident, as secondary to a heart disorder, and entitlement to Paragraph 29 benefits based on hospitalization due to a heart disorder, the latter claims are inextricably intertwined with the former claim and adjudication of these downstream issues must be deferred until the agency of original jurisdiction has adjudicated the Veteran's claim for service connection for a heart disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Lastly, the Board notes that the Veteran receives treatment relevant to his claims at the Ponce VA Outpatient Clinic (OPC), the most recent records of which are dated March 2008, and that the Veteran was last examined at the San Juan VA Medical Center (VAMC) in December 2008.  While on remand, any outstanding VA treatment records from such facilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from the National Personnel Records Center or any other appropriate facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all VA treatment records from the Ponce VA OPC, dated from March 2008 to the present, and from the San Juan VAMC, dated from December 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current heart disorder.  The claims file, to include a copy of this Remand and the Veteran's December 2008 VA examination (available on Virtual VA but not in the physical claims file), must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner must identify all heart disorders found to be present.  

If bradycardia and/or Wolff Parkinson White Syndrome is diagnosed:

(A)  The examiner should state whether such condition(s) constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed bradycardia and/or Wolff Parkinson White Syndrome is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability. 

(ii)  If the examiner finds that the Veteran's diagnosed bradycardia and/or Wolff Parkinson White Syndrome is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(B)  If bradycardia and/or Wolff Parkinson White Syndrome are not congenital or developmental defects or diseases, are such at least as likely as not related to the Veteran's military service?

For all other diagnosed heart disorders:

(A)  With respect to each heart disorder diagnosed (other than bradycardia and Wolff Parkinson White Syndrome), the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

(B)  The examiner should further consider whether the Veteran developed cardiovascular-renal disease within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had cardiovascular-renal disease within one year after December 17, 1974, his date of separation from service, and, if so, to describe the manifestations.  The examiner should comment on the significance, if any, of the Veteran's diagnosis of bradycardia in February 1975 and Wolff Parkinson White Syndrome in March 1976.

The examiner must consider the full record, to include the Veteran's documented complains of chest pain and diagnosis of bradycardia within one year of service separation, reports of heart palpitations in February 1976, and diagnosis of Wolff Parkinson White syndrome in March 1976. 

Relevant to the Veteran's claimed left side paralysis and cerebrovascular accident, the examiner should also offer an opinion as to whether such was at least as likely as not caused OR aggravated by the Veteran's heart disorder.

The examiner should provide the supporting rationale for any opinion expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


